Title: To James Madison from John Armstrong, 11 October 1813
From: Armstrong, John
To: Madison, James


Dear Sir,Sackets harbor 11th. Oct. 1813.
The storm which began some days past, continues with little if any abatement, and effectually blockades the harbor. Neither fleet nor army can move from it.
With Commodore Chaucy I have had the necessary explanations on the kind and degree of assistance he can render in our approaching movements. In the event of our attacking Kingston he will cover the descent of the troops; in that of a passage down the St Laurens, he will protect our rear from the attacks of the enemy’s shipping. In the first Case, the true point of attack would be from the South East side of the great Cataraqui.
1st. because from this, we can most quickly gain a heigth which commands the Town, the batteries and the Harbor; &
2d. because from it we shall be best able to intercept the enemy’s retreat to Prescot or Montreal, where an accumulation of his force, would be most useful to him and most injurious to us.
On this plan, our landing should be made at Mc.Pherson’s farm marked F.F. in the enclosed sketch. But to cover this, the fleet must run the gauntloup of the enemy’s batteries, whether fixed or floating, & at last put itself in a cul-de-sac, from which, in case of disaster, there would be no retreat.
A naval battle under these circumstances must be fought and the issue will necessarily be doubtful. If lost by us, our fleet is destroyed, and the Fate of the Army hazarded.
These disadvantages will either not attach at all, or in a much less degree, to a position taken on the west side of the Cataraqui between N. & K. where a landing of the troops may be made which shall equally ensure to us The Town and Harbor, but which will necessarily leave open an avenue of escape for the garrison. Weighing therefore the advantages to the army against the disadvantages to the Navy, (of the first plan of attack) and believing the latter to outweigh the former, The General and myself have thought it advisable that our landing be made on the west side of the Cataraqui river.
I should do injustice to the Commodore were I to conceal his willingness to take all the hazards of the other position (at the head of the St Laurens) had it been deemed necessary. “In representing these hazards” he said “I satisfy my duty by expressing freely my opinions—but my life is my country’s, and there is no danger I am not willing to encounter, to promote the success of the expedition.” I am dear Sir, Most respectfully & faithfully Your Most Obedient humble servant
J. Armstrong
